In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated January 11, 2006, which denied its motion pursuant to CPLR 5015 (a) to vacate a judgment of the same court dated July 9, 2004 on the basis that the judgment failed to award defense costs.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion to vacate a prior judgment of that court. The arguments advanced by the appellant did not constitute grounds for relief under either CPLR 5015 (a) or pursuant to the Supreme Court’s inherent discretionary power to exercise control over its own judgments (see Matter of McKenna v County of Nassau, Off. of County Attorney, 61 NY2d 739, 741 [1984]; Dyno v Lewis, 300 AD2d 784, 785 [2002]; Matter of Hempstead Classroom Teachers Assn. v Hempstead Union Free School Dist., 272 AD2d 616 [2000]). The appellant inexplicably failed to appeal from the judgment and from a prior order dated September 4, 2003. Further, it neglected to avail itself of appropriate procedural vehicles, such as seeking leave to reargue (see CPLR 2221 [d]). Miller, J.P, Rivera, Skelos and Lunn, JJ., concur.